BIJUR, J.
Defendant became assignee for the benefit of the creditors of a tenant of the plaintiff. The assignment was executed October 8, 1914, and defendant remained in possession until November 23, 1915. The rent under the lease was $125 per month, payable on the 1st of each month.
*205It is possible on the record made that defendant might be liable, on an alleged express promise to pay that rent, for the entire $187.50, or for the $125 for the month of November (see Walton v. Stafford, 162 N. Y. 558, 57 N. E. 92), or, as seemingly conceded by both sides, if he was liable for such proportion of the November rent as was covered by his occupancy, then for about $95. On no possible theory can the judgment for $62.50 and $12 costs be sustained.
Judgment reversed, and new trial granted, with $30 costs to appellant to abide the event. All concur.